Citation Nr: 1728174	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1976 to June 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, declined to reopen the issue on appeal.  This case was previously before the Board in March 2015, where the Board, in pertinent part, found that new and material evidence had not been received to reopen the issue of service connection for a right shoulder disability.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 memorandum decision, the Court vacated and remanded the question of whether new and material evidence had been received to reopen service connection for a right shoulder disability.  Specifically, the Court held that the Board failed to adequately address certain evidence indicating that reopening of the issue may have been warranted.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), as the Board reopens and grants service connection for a right shoulder disability in the instant decision, which is a total grant of benefits as to the issue on appeal, at this time the Board need not address the requirement to comply with the Court's orders.

In an additional evidence response form, the Veteran requested that any new evidence be sent back to the agency of original jurisdiction (AOJ) for initial review.  While new VA treatment (medical) records have been associated with the record, as the instant decision reopens and grants service connection for a right shoulder disability, which is a complete grant of the issue on appeal, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  A September 1980 RO rating decision denied service connection for a right shoulder disability, finding no currently diagnosed right shoulder disability and no in-service right shoulder injury.  The Veteran did not file a timely notice of disagreement (NOD) following the September 1980 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

2.  New evidence received since the September 1980 RO rating decision relates to an unestablished fact of a currently diagnosed right shoulder disability that is necessary to substantiate a claim for service connection for a right shoulder disability.

3.  The Veteran is currently diagnosed with a right shoulder disability of cystic change at the greater tubercle associated with rotator cuff pathology (right shoulder disability).

4.  During service the Veteran complained of right shoulder pain.

5.  The currently diagnosed right shoulder disability is related to the in-service right shoulder pain.


CONCLUSIONS OF LAW

1.  The September 1980 rating decision denying service connection for a right shoulder disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2016).

2.  Evidence received since the September 1980 rating decision is new and material to reopen service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right shoulder disability of cystic change at the greater tubercle associated with rotator cuff pathology have been met.  §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision reopens and grants service connection for a right shoulder disability, which is a complete grant of the issue on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Right Shoulder Disability

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A September 1980 RO rating decision denied service connection for a right shoulder disability based upon a finding no currently diagnosed right shoulder disability and no in-service right shoulder injury.  The Veteran did not file a timely NOD following the September 1980 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  As such, the September 1980 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the September 1980 rating decision denying service connection for a right shoulder disability, VA received a July 2014 VA treatment record and X-ray imaging report.  Per the VA treatment record, the X-rays showed a right shoulder disability of cystic change at the greater tubercle associated with rotator cuff pathology.  Such evidence relates to an unestablished fact of a currently diagnosed right shoulder disability that is necessary to substantiate a claim for service connection for a right shoulder disability.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a right shoulder disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for a Right Shoulder Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, cystic change at the greater tubercle associated with rotator cuff pathology is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that a currently diagnosed right shoulder disability is related to service.  Initially, the Board finds that the Veteran has a currently diagnosed right shoulder disability of cystic change at the greater tubercle associated with rotator cuff pathology.  Per a July 2014 VA treatment record, X-ray imaging showed a cystic change at the greater tubercle that can be associated with rotator cuff pathology.

Next, the Board finds that during service the Veteran complained of right shoulder pain.  A service treatment record made at or near the time of the Veteran's April 1980 service separation examination reflects that the Veteran advanced having right shoulder pain that gradually developed a year earlier in 1979.  The report from a July 2009 VA treatment record notes that the Veteran advanced having right shoulder pain since service.  An earlier September 2008 VA treatment record reported that while the Veteran did not remember a specific injury, he believed the right shoulder symptoms were due to stress caused by the many physical activities performed during service.  Further, in the same record, the Veteran advanced not seeking treatment for the shoulder during service because he "never complained when he got hurt."  Having reviewed all the evidence of record, the Board finds that the Veteran had right shoulder pain during service.

Finally, the Board finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed right shoulder disability is related to the in-service right shoulder pain.  As discussed above, service treatment records reflect that the Veteran complained of right shoulder pain in service, and in a July 2009 VA treatment record, the Veteran advanced having right shoulder pain since service.  

A September 2009 VA orthopedic clinic note indicates that a VA orthopedic physician examined the Veteran and reviewed the Veteran's medical records.  At the conclusion of the examination, the VA orthopedic physician opined that it was as likely as not that the Veteran's shoulder disability either began in service or was the result of an in-service injury.

The Veteran is currently diagnosed with a right shoulder disability of cystic change at the greater tubercle associated with rotator cuff pathology, and during service the Veteran complained of right shoulder pain.  The Veteran has advanced having continuing right shoulder pain since service separation.  A VA orthopedic physician has opined that it is as likely as not the currently diagnosed right shoulder disability is related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a right shoulder disability of cystic change at the greater tubercle associated with rotator cuff pathology was incurred in active service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened.

Service connection for a right shoulder disability of cystic change at the greater tubercle associated with rotator cuff pathology is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


